EX-10.1 Herdler agreement

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on April 10, 2019
with an Effective Date as defined below, by and between StoneMor GP LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Company”) and the General Partner of StoneMor Partners L.P. (together with
its successors and assigns, the “Partnership”), and Garry P. Herdler (the
“Executive”).  The Company and Executive are each sometimes referred to herein
as “Party,” and both of them, together, are sometimes referred to herein as the
“Parties.”

WHEREAS, the Company wishes to engage Executive for the position of Senior Vice
President and Chief Financial Officer (“CFO”) of the Company and Executive
wishes to accept such employment with the Company, on the terms and conditions
set forth in this Agreement, and

 

WHEREAS, the Company, the Partnership and each of their parents, affiliates,
subsidiaries, divisions and related companies and entities, and their respective
predecessors, successors and assigns, now existing or hereafter created, are
engaged in the deathcare industry and provide a broad scope of products and
services through the ownership, development, and operation of cemeteries and
funeral homes (the “Business”), and

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and for other good and valuable consideration, and intending to
be legally bound hereby, the Parties agree as follows:

1.Employment.  The Executive’s employment with the Company as Senior Vice
President and CFO shall commence on April 15, 2019 (the “Effective Date”) and
shall continue unless terminated by either Party as set forth in Section 6
below.

2.Position.

(a)During his employment, the Executive shall serve as the Senior Vice President
and CFO of the Company, and shall have such duties, authority and
responsibilities as are customarily associated with such position in similarly
sized companies, and such other duties, authority and responsibilities as
otherwise determined from time to time by the Chief Executive Officer (“CEO”) or
the Board of Directors of the Company (the “Board”) that are not inconsistent
with the Executive’s position with the Company.  The Executive shall report
directly to the CEO.

(b)During his employment, and excluding any periods of paid time off benefits to
which he is entitled, the Executive will devote his full business time and
reasonable best efforts to the performance of his duties hereunder and will
perform such duties diligently, faithfully and to the best of his abilities and
will not engage in any other business, profession, or occupation, for
compensation or otherwise, which would conflict with the performance of
Executive’s duties, either directly or indirectly, without the prior written
consent of the CEO or the Board.  It shall not be deemed a violation of the
foregoing for the Executive to: (i) act or serve as an unpaid director, trustee
or committee member of any civic or charitable organization; (ii) manage his
personal, financial and legal affairs, including passive investments of not more
than 5% of other public

 

--------------------------------------------------------------------------------

 

companies; or (iii) serve as a director of an organization that is not a civic
or charitable organization with the prior consent of the CEO or Board, which
consent shall not be unreasonably withheld, in each instance so long as such
activities individually or in the aggregate do not conflict with the performance
of Executive’s duties, either directly or indirectly, or create a business or
fiduciary conflict or otherwise violate this Agreement.  The activities on
Exhibit A are hereby approved under this Section 2(b), subject to Executive’s
compliance with the requirements of this Section 2(b).

(c)The Executive shall be principally based in the Company’s Trevose,
Pennsylvania office.  The Executive acknowledges and agrees that the Executive’s
duties hereunder from time to time will include, without limitation, reasonable
travel, including travel to locations within and outside of the United States,
to attend meetings and other functions as the performance of the Executive’s
duties hereunder may require.

(d)To the extent Executive is appointed to any officer or board position of the
Company or of any related or affiliated entity, Executive agrees that upon
termination of Executive’s employment with the Company, regardless of the
reason, Executive will immediately resign such position(s) if the Board requests
that he do so.

(e)Executive affirms that he is not subject to any agreement with his current
and/or any prior employer which would interfere with his ability to perform the
duties under this Agreement.  Executive affirms that he will not disclose to or
use for the benefit of the Company any confidential and/or proprietary
information which he acquired in the course of his employment with his current
or any prior employer, regardless of whether there is an agreement with his
current or any prior employer protecting such confidential and/or proprietary
information.

3.Compensation.

(a)Base Salary.  During his employment under this Agreement, the Company shall
pay the Executive base salary, subject to annual review by the Board (such base
salary, as so adjusted in accordance with the normal annual review practices for
senior executives of the Company, the “Base Salary”), at the annualized rate of
Four Hundred Fifty Thousand Dollars ($450,000.00), payable in accordance with
the Company’s usual payroll practices but not less frequently than monthly.  Any
decrease in the Executive’s Base Salary shall be made only if the Company
contemporaneously and proportionately decreases the base salaries of all senior
executives of the Company.

(b)Bonus.  

(i)During his employment under this Agreement, Executive shall be entitled to
receive an annual incentive cash bonus for each calendar year of the Company
(the “Bonus”), subject only to the provisions of this Section 3(b)(i).  The
Bonus for each calendar year shall be set at a target of seventy-five percent
(75%) of the Executive’s Base Salary during the applicable calendar year
(provided that Executive’s Bonus for 2019 will not be prorated based on the
number of calendar days between the Effective Date and December 31, 2019, but
shall be calculated as if Executive were employed for all of 2019), and shall be
based on specific,

2

--------------------------------------------------------------------------------

 

individual and Company goals set by the Compensation Committee of the Board
(“Compensation Committee”) in consultation with the Executive, and communicated
to the Executive no later than January 31st of each calendar year; however, with
respect to the 2019 calendar year Bonus, the individual and Company goals shall
be communicated to the Executive promptly following the Effective
Date.  Notwithstanding the foregoing, the Bonus paid to Executive for calendar
year 2019 shall not be less than $202,500 (less any taxes and other applicable
withholdings), and such minimum amount shall be earned and due to be paid as
employment income in three equal installments on July 1, September 1 and
December 1 of 2019; provided, that in order to receive each of the foregoing
installment payments, Executive must be employed by the Company on the
applicable installment payment date, except as provided in Section 6(d)
below.  Except as set forth in the immediately preceding sentence or in Section
6(d) below, Executive shall not be eligible for any Bonus if he is not employed
on the last day of the calendar year to which the Bonus relates.

(ii)Except for earlier required payment of the minimum Bonus amounts for
calendar year 2019 as set forth above, any Bonus amounts payable under this
Agreement, including any Bonus for calendar year 2019 in excess of the minimum
Bonus for calendar year 2019, shall be paid no later than March 15th of the year
following the year with respect to which the Bonus was earned and shall be less
any taxes and other applicable withholdings.

(c)Equity Grant.  Within thirty (30) days of the Effective Date, the Executive
shall be awarded a grant of Two Hundred Seventy-Five Thousand (275,000)
restricted common LP units in the Partnership (the “Restricted Units”) under the
StoneMor Partners L.P. Amended and Restated 2019 Long Term Incentive Plan and
any successor plan thereto (the “LTIP”) which shall vest in equal quarterly
installments over a four year period, commencing as of the Effective Date, have
rights to distributions consistent with fully vested common LP units in the
Partnership and be subject to such other terms and conditions set forth in the
grant agreement attached hereto as Exhibit B.

(d)Long Term Incentive Plan.  During his employment under this Agreement, the
Executive shall be entitled to participate in the LTIP for the 2020 calendar
year and each calendar year thereafter, to the extent that the Company offers
the LTIP to any senior executive of the Company.  The Executive’s participation
in the LTIPin the 2020 calendar year and in any future calendar years, if
Executive is so entitled, shall be in an annual amount equal to seventy-five
percent (75%) of the Executive’s Base Salary, with 50% of such annual amount
vesting in equal annual installments over three years and 50% of the annual
amount vesting based upon attainment of performance goals as determined by the
Compensation Committee in consultation with the Executive and as set forth in
the form of grant agreement attached hereto as Exhibit C.  The number of units
awarded will be based on the Fair Market Value (as defined in the LTIP) of the
units on the date of the award.

(e)Change of Control.  In the event of a “Change of Control” (as defined in the
LTIP as in effect on the date hereof), all outstanding equity based interests
granted to the Executive by the Company that are subject to time-based vesting
provisions and that are not fully vested

3

--------------------------------------------------------------------------------

 

(including, but not limited to, the Restricted Units and any other awards under
the LTIP to the extent subject to time-based vesting as set forth above) shall
become fully vested as of the date of such Change of Control.  For the avoidance
of doubt, the Parties specifically agree that there shall be no acceleration
upon consummation of the transactions contemplated by the Merger and
Reorganization Agreement by and among StoneMor Partners L.P., StoneMor GP
Holdings LLC, StoneMor GP LLC and Hans Merger Sub, LLC, dated as of September
27, 2018.

(f)Supplemental D&O Coverage.  The Company shall reimburse Executive for the
cost of a supplemental directors’ and officers’ insurance policy providing
Executive up to $5,000,000 in aggregate coverage, in a form reasonably
acceptable to the Company and Executive.

(g)Attorneys’ Fees for Negotiation of this Agreement.  The Company shall pay up
to Ten Thousand Dollars ($10,000.00) in attorneys’ fees incurred by the
Executive in connection with the review, negotiation and documentation of this
Agreement, upon presentation of appropriate receipts for such fees.

4.Benefits.  Commencing ninety (90) days after the Effective Date and thereafter
during his employment under this Agreement, the Executive shall be entitled to
participate in the Company’s health, life insurance, disability, dental,
retirement, savings, flexible spending accounts and other employee benefit and
fringe benefit plans, programs and arrangements, if any, on the same basis as
benefits are generally made available to other employees of the Company.  The
Company shall reimburse the Executive for health and dental insurance costs
covering the ninety (90) day period commencing on the Effective Date.  The
Executive shall be entitled to four (4) weeks paid vacation per calendar year in
accordance with the Company’s policy, pro-rated for the first calendar year.  

5.Business Expenses.  During his employment under this Agreement, Executive
shall be eligible to be reimbursed for reasonable and documented business
expenses incurred by the Executive in the performance of his duties hereunder in
accordance with Company policies on expense reimbursement in effect from time to
time and consistent with the Company’s policies.

6.Post-Termination Payments and Benefits.

(a)The Company may, on written notice to the Executive, terminate the
Executive’s employment under this Agreement at any time and for any or no
reason.  

(b)Executive may terminate Executive’s employment under this Agreement at any
time upon thirty (30) days’ written notice by the Executive to the Company,
which the Company may waive in whole or in part, in its sole discretion, by
paying Executive his Base Salary for such thirty (30) day notice period and the
Company may accelerate the effective date of Executive’s termination; provided,
however, that the Executive may also terminate his employment under this
Agreement for Good Reason as provided below.  The Executive’s employment under
this Agreement shall also terminate upon determination of Disability as provided
below or automatically upon his Death.  

(c)On any termination of Executive’s employment under this Agreement, regardless
of the reason for the termination of Executive’s employment, whether by
Executive or the Company, whether for Cause or not, whether or not due to
Executive’s death or Disability, the

4

--------------------------------------------------------------------------------

 

Executive shall be entitled to: (i) prompt payment of any Base Salary earned but
not paid through the Termination Date in accordance with the Company’s payroll
practices; (ii) prompt reimbursement of any expenses for which the Executive is
entitled to be reimbursed pursuant to Section 5 above, but for which he has not
yet been reimbursed; (iii) any vested accrued benefits under the Company’s
written employee benefit plans and programs in accordance with the terms of such
plans and programs, as accrued through the Termination Date; (iv) vested equity
in the Company or the Partnership, including, but not limited to, the Restricted
Units and any LTIP participation, that have vested but had not been distributed
to him prior to the Termination Date; (v) any bonus or other incentive (or
portion thereof) for any completed calendar year that has been earned by the
Executive, but has not been received by him prior to Termination Date; (vi) to
the extent that the Restricted Units were not granted prior to the Termination
Date, the Restricted Units that would have been vested as of the Termination
Date in accordance with the vesting terms set forth in Section 3(c) above; (vii)
accrued but unused vacation, to the extent Executive is eligible in accordance
with Company policy; (viii) any other payment or benefit (other than severance
benefits) to which the Executive may be entitled under the applicable terms of
any written plan, program, policy, agreement, or corporate governance document
of the Company, the Partnership or any of their successors or assigns (together,
the “Accrued Obligations”).  The Accrued Obligations shall be paid as soon as
practicable after the date of termination or such later date as they become due.
  For purposes of this Agreement, “Termination Date” shall mean the date that
the Executive’s employment under this Agreement terminates.

(d)In addition to the Accrued Obligations, if the Executive’s employment is
terminated by the Company without Cause and not for Death or Disability, or if
the Executive terminates his employment for Good Reason, and provided that
Executive complies with Section 6(h) below (Release), Executive shall be
entitled to Severance Benefits, which shall consist of: (i) payment of an amount
equal to the total annual equivalent amount of Executive’s Base Salary as of the
Termination Date, paid in a lump sum on the sixtieth (60th) day following the
Termination Date; (ii) any unpaid minimum Bonus for calendar year 2019 as set
forth in Section 3(b) above, paid in a lump sum on the sixtieth (60th) day
following the Termination Date; and (iii) a prorated amount of any Bonus
relating to the calendar year in which Executive’s employment terminates, based
on the number of days Executive is employed by the Company during such calendar
year divided by three hundred sixty-five (365), subject to achievement of the
goals established for the applicable calendar year and paid at such time as
bonuses for the applicable calendar year are paid to other senior executives of
the Company.

(e)For purposes of this Agreement, “Cause” shall mean the Board’s determination
that Executive engaged in one or more of the following:

(i)Executive’s willful misconduct or gross negligence in the performance of
Executive’s duties and responsibilities to the Company or its assigns or
affiliates;

(ii)Executive’s performance of any material act of fraud, theft, professional
misconduct, dishonesty, or breach of trust;

5

--------------------------------------------------------------------------------

 

(iii)Executive’s indictment for, conviction of or plea of guilty or nolo
contendere to, a felony (other than traffic offenses) or of any crime involving
fraud, embezzlement, theft, or moral turpitude;

(iv)Executive’s breach of any fiduciary duty owed to the Company;

(v)Executive’s willful and repeated failure to perform lawful directives of the
CEO or the Board promptly; or

(vi)The Executive’s material breach of this Agreement or any other agreement
with the Company, or the Executive’s material violation of any written policy of
the Company.

No termination of Executive’s employment under this Agreement for Cause shall be
effective as a termination for Cause unless the following provisions have first
been followed.  The Executive shall be given written notice of the intention to
terminate Executive’s employment for Cause which will detail the specific Cause
event (the “Cause Notice”) and which shall be given no later than ninety (90)
days after the Board first learns of such circumstances that constitute the
Cause event.  The Executive shall have ten (10) business days after receiving
the Cause Notice in which to cure the Cause event (if susceptible to cure) to
the reasonable satisfaction of the Board.  Notwithstanding anything to the
contrary, the Executive’s right to cure shall not apply if there are habitual or
repeated breaches by the Executive.  

(f)For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s express prior written
consent, unless all grounds for such termination shall have been fully cured
within ten (10) business days after the Executive gives written notice to the
Company of such event, such notice which must be given within ninety (90) days
after the Executive first learns that such event has occurred:

(i)any material diminution in the Executive’s duties, responsibilities,
authority or position as contemplated by Section 2(a) above;

(ii)any change in the reporting structure so that the Executive is required to
report to any person other than the CEO;

(iii)any relocation of the Executive’s principal office, or principal place of
employment, to a location that is more than fifty (50) miles from Trevose,
Pennsylvania or outside the Commonwealth of Pennsylvania;

(iv)any material breach by the Company or the Partnership of their obligations
to the Executive under this Agreement; or

(v)any failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
its business or assets within thirty (30) days after any reconstruction,
amalgamation, combination, merger, consolidation, sale, liquidation, dissolution
or similar transaction.

6

--------------------------------------------------------------------------------

 

No event shall constitute Good Reason unless the Executive terminates his
employment under this Agreement within ninety (90) days following the expiration
of the cure period applying to such event.

(g)Executive’s employment under this Agreement shall terminate upon ten (10)
days’ written notice by the Company to the Executive of a termination due to
Disability.  “Disability” shall mean that the Executive (i) is deemed totally
and/or permanently disabled for purposes of any disability policy paid for by
the Company and at the time in effect or (ii) has been or will be, as determined
by the Company, in good faith, unable to perform the essential functions of his
position, with or without a reasonable accommodation, for a total (whether
consecutive or cumulative) of 183 days in the aggregate (including weekends and
holidays) in any rolling 365 day period by reason of a physical or mental
incapacity.

(h)Release.

(i)Executive’s entitlement to Severance Benefits in accordance with Section 6(d)
above is contingent upon Executive signing (after the Termination Date), and not
timely and properly revoking, a Severance Agreement and General Release and
Waiver of Claims upon the termination of Executive’s employment, substantially
in the form attached hereto as Exhibit D, with such changes that are reasonably
recommended by the Company to comply with applicable law.  For the avoidance of
doubt, the Executive is entitled to the Accrued Obligations, regardless of
whether Executive signs or revokes the Severance Agreement and General Release
and Waiver of Claims.

(ii)The Severance Benefits described in Section 6(d) are subject to deductions
and withholdings required by applicable law.  

(iii)The Severance Benefits described in Section 6(d) are also contingent upon
Executive materially complying with and continuing to be in material compliance
with Executive’s obligations set forth in Sections 7, 8, 9 and 10 of this
Agreement.

7.Company Property.  Executive agrees that all documents, information and
equipment of any kind furnished to Executive by the Company and/or by the
Partnership, or developed by Executive on behalf of the Company and/or the
Partnership, or at the direction or for the use of the Company and/or the
Partnership, or otherwise in connection with Executive’s employment hereunder,
are and shall remain the sole property of the Company and/or the Partnership,
including but not limited to, data, reports, proposals, lists, specifications,
drawings, blueprints, sketches, material, computer programs, software, customer
information and records, business records, price lists or information, samples,
or any other materials or electronic data.  Upon termination of employment (or
earlier, upon request of the Company and/or the Partnership), and as a condition
precedent to Executive’s receipt of Severance Benefits under this Agreement,
Executive shall return to the Company and/or to the Partnership (or in the case
of documents and information delete or destroy if directed to do so by the
Company or the Partnership) all such documents, information or property,
retaining no copies.

7

--------------------------------------------------------------------------------

 

8.Confidential Information.

(a)Without the prior written consent of the Board, except as shall be necessary
in the performance of Executive’s assigned duties in good faith and for the
Company’s and/or the Partnership’s benefit, or as otherwise provided in this
Agreement, the Executive shall not disclose the Confidential Information (as
hereinafter defined) to any third party or use the Confidential Information for
Executive’s direct or indirect benefit or the direct or indirect benefit of any
third party, and Executive shall maintain in strict confidence, both during and
after Executive’s employment, the confidentiality of any and all Confidential
Information.  

(b)For purposes of this Agreement, “Confidential Information” means any
information (written, oral or stored in any information storage and/or retrieval
medium or device) that the Company and/or the Partnership treats as confidential
or proprietary, including, but not limited to, all of the Company’s and the
Partnership’s know how, trade secrets, technical processes, designs and design
projects, inventions and research projects, pricing and business strategies and
policies, operational methods, marketing and/or strategic plans, business
studies, business development plans, financial information (including, but not
limited, to regarding the budget, compensation strategy, forecasts, analyses,
operating budget and indebtedness), information with respect to employees and
independent contractors, including, but not limited to, their skills, abilities,
assignments, performance, compensation, and benefits, as well as the nature and
other terms and conditions of their relationship with the Company and/or the
Partnership, customer lists, price lists, contract terms, vendor contract terms,
investigations, documents and/or records protected by federal, state and/or
local law and other trade secrets, proprietary data or information or
confidential data or information not generally known by or readily accessible to
the public.  For purposes hereof, “Confidential Information” will not include,
and there shall be no obligation hereunder with respect to, (i) information
lawfully known by Executive prior to his employment by the Company, or (ii)
information that is or becomes generally available to the public other than as a
result of a disclosure by Executive in violation of applicable law or the terms
of this Agreement.  Executive’s obligations under this Section 8 apply both
while Executive is employed under this Agreement and thereafter and survive the
termination of this Agreement and the termination of Executive’s employment.  

(c)Subject to Section 8(d) below, in the event Executive receives a request or
demand, orally, in writing, electronically or otherwise, for the disclosure or
production of confidential and/or proprietary information which Executive
acquired in the course of Executive’s employment (regardless of whether
Executive believes the information is Confidential Information as described
above), Executive must notify immediately, in writing, the Company.  Executive
shall wait a minimum of ten (10) days (or the maximum time permitted by such
legal process, if less) after sending the letter before making a disclosure or
production to give the Company and/or Partnership time to determine whether the
disclosure or production involves confidential and/or proprietary information,
in which event the Company and/or Partnership may seek to prohibit and/or
restrict the production and/or disclosure and/or to obtain a protective order
with regard thereto.  If the request or demand is in conjunction with judicial,
administrative, arbitration or other adversarial proceedings, copies of all
correspondence regarding the request or demand shall be included with the
information sent to the Company in accordance with this Section 8(c).  

8

--------------------------------------------------------------------------------

 

(d)Nothing in this Agreement is intended to or shall be interpreted:  (i) to
restrict or otherwise interfere with Executive’s obligation to testify
truthfully in any forum; (ii) to restrict or otherwise interfere with
Executive’s right and/or obligation to contact, cooperate with, provide
information in confidence to, report possible violations of federal, state or
local law, ordinance or regulation--or testify or otherwise participate in any
action, investigation or proceeding of--any government agency, entity or
commission (including, but not limited to, the EEOC, the Department of Justice,
the Securities and Exchange Commission, the Congress and any Agency Inspector
General) or otherwise taking action or making disclosures that are protected
under the whistleblower provisions of any federal, state or local law, ordinance
or regulation, including, but not limited to, Rule 21F-17 promulgated under the
Securities Exchange Act of 1934, as amended, in connection with which, for the
avoidance of doubt, Executive shall be entitled to make reports and disclosures
or otherwise take action under this section without prior authorization from or
subsequent notification to the Company; (iii) to restrict or otherwise interfere
with Executive’s right and/or obligation to disclose any information or produce
any documents as is required by law or legal process; (iv) to restrict
Executive’s right to disclose documents and information in confidence to any
attorney, financial advisor, or tax preparer or other tax professional for
purposes of securing professional advice; (v) to restrict Executive’s right to
use or disclose documents and information to the extent reasonably necessary in
connection with enforcing or defending his legal rights (including, without
limitation, in any proceeding or arbitration under Section 11 or 12, below); or
(vi) to restrict Executive’s ability to disclose his post-employment
restrictions in confidence in connection with any potential new employment or
business venture.

(e)In addition, the Defend Trade Secrets Act of 2016 (the “Act”) provides
that:  (1) An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
– (A) is made – (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.  The Act further provides that:  (2) An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual – (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

9.Restrictive Covenants.

(a)Non-Solicitation.  Executive agrees that, during Executive’s employment and
for a period of twelve (12) months after the termination of Executive’s
employment, regardless of the reason and whether initiated by Executive or the
Company, Executive shall not, for Executive’s own benefit or for the benefit of
any third-party, directly or indirectly, in any capacity (as an employee,
independent contractor, owner, partner or otherwise) participate in any of the
following:

(i)Soliciting, inducing, or encouraging any prospective employee, director,
officer, associate, consultant, agent or independent contractor of the Company
and/or the Partnership not to establish an employment, contractual or

9

--------------------------------------------------------------------------------

 

other relationship with the Company and/or the Partnership or any current
employee, director officer, associate, consultant, agent or independent
contractor of the Company and/or the Partnership to terminate such person’s
employment, contractual or other relationship with the Company and/or the
Partnership;

(ii)Employing, retaining or engaging (as an employee, independent contractor or
otherwise) or inducing or attempting to induce to be employed, retained or
engaged, any person who is employed by the Company and/or the Partnership or who
was employed by the Company and/or the Partnership at any time during
Executive’s employment and/or during the twelve (12) month period immediately
following Executive’s termination of employment; or    

(iii)Engaging in any act or omission which may interfere with or adversely
affect the relationship (contractual or otherwise) of the Company and/or of the
Partnership with any Customer, vendor, investor, or supplier of the Company
and/or of the Partnership, or otherwise soliciting, inducing or attempting to
solicit or induce any such Customer, vendor, investor or supplier not to do
business with, cease doing business with, reduce or otherwise limit its business
with the Company and/or with the Partnership.  For purposes of this provision,
the term “Customer” means any person or entity for whom the Company and/or the
Partnership is providing any goods or services or has provided goods or services
during the twelve (12) month period immediately preceding Executive’s
termination of employment, and any person or entity with whom the Company and/or
the Partnership was communicating, at any point during the twelve (12) month
period immediately preceding Executive’s termination of employment, to provide
goods or services, in any state or marketing area in which the Company and/or
the Partnership is doing business, is qualified to do business and/or has sought
to qualify to do so.

(b)Non-Compete.  Executive agrees that, during Executive’s employment with the
Company and for a period of twelve (12) months after the termination of
Executive’s employment with the Company, regardless of the reason and whether
initiated by Executive or the Company, Executive shall not, for Executive’s own
benefit or for the benefit of any third-party, directly or indirectly, in any
capacity (as an employee, independent contractor, owner, partner or otherwise)
engage in any business activity, be employed by or otherwise be associated with
(as an employee, independent contractor, owner, partner or otherwise) any person
or entity, which at the time of Executive’s termination, Competes (as defined
below) in any way with the business activities of the Company and/or the
Partnership.  The term “Competes” as used in this Section 9(b) shall mean
engaging in, either directly or indirectly, any Business of the type or
character engaged in or conducted by the Company and/or the Partnership in any
state or marketing area in which the Company and/or the Partnership is doing
business or is qualified to do business and/or has sought to qualify to do so at
the time of the termination of Executive’s employment or at any time during the
twenty-four (24) month period prior to the termination of Executive’s
employment.  Executive acknowledges that these restrictions on competition are
fair because, in the position of Senior Vice President and CFO, Executive will
have knowledge of and access to all business practices and information, without
limitation to a specific geography, department or customer.  However, this
Section 9(b) shall not preclude Executive from owning up to 5% of a publicly
traded company.  

10

--------------------------------------------------------------------------------

 

10.Intellectual Property.

(a)Any and all work, writings, inventions, improvements, concepts, ideas,
modifications, methods, discoveries, formula, trade secrets, trademarks, domain
names, copyright, know-how, processes, procedures, techniques and the like (all
of the above collectively referred to herein as the “Intellectual Property”),
whether or not suitable for patent, trademark or copyright, which Executive has
made, created, conceived, discovered, enhanced, developed or reduced to
practice, either solely or jointly with others, at any time during Executive’s
employment with the Company, whether or not during working hours, and whether or
not at the request or upon the suggestion of the Company and/or the Partnership,
and which (i) relate to the business, work or activities of the Company and/or
the Partnership, or (ii) result from or are suggested by the carrying out of
Executive’s duties relating to Executive’s employment with the Company or from
or by any information that Executive may receive as an employee of the Company,
shall be the sole and exclusive property of the Company.  Executive shall not be
entitled to any additional or special compensation or reimbursement regarding
any and all Intellectual Property or intellectual property rights.  Nothing
herein shall be construed as a license to Executive by the Company to use any
materials protected by copyright, trademark or other intellectual property
rights.

(b)With respect to all work or Intellectual Property which qualify as “work(s)
made for hire” under 17 U.S.C. §101, Executive and the Company agree by this
written instrument that, for the purposes of Title 17 of the United States Code,
the Company shall be the “person for whom the work is prepared,” and that, any
other written agreement between the Parties notwithstanding, the Company shall
be considered the sole author of, and shall own all right, title in and to the
copyrights in, such works.  In this respect, all work or Intellectual Property
created by Executive within the scope of this Agreement shall be considered a
“work made for hire” under the United States copyright law (17 U.S.C. §101 et
seq.) and any other laws of the United States or Foreign Countries and made
under the course of this Agreement.  Even if any Intellectual Property, work or
other intellectual property rights, by operation of law or otherwise, may not be
considered a “work made for hire,” Executive agrees to irrevocably assign, and
hereby does irrevocably assign to the Company, all right, title and interest in
and to any Intellectual Property or work, including all intellectual property
rights or proprietary rights arising under any United States or International
laws.

(c)Executive hereby assigns, transfers and conveys to the Company all of
Executive’s right, title and interest in and to any and all such Intellectual
Property, and agrees to take all such actions as may be requested by the Company
at any time and with respect to any such Intellectual Property, to confirm or
evidence such assignment, transfer and conveyance.  Furthermore, at any time and
from time to time, upon the request of the Company, Executive  shall execute and
deliver to the Company any and all instruments, documents and papers, give
evidence and do any and all other acts that, in the opinion of counsel for the
Company, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such Intellectual Property, or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright.  The Company shall be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such

11

--------------------------------------------------------------------------------

 

proceedings and shall reimburse Executive for all reasonable expenses incurred
by Executive in compliance with the provisions of this Section 10(c).

11.Equitable Relief

(a)The Executive acknowledges and agrees that he will, in his role of Senior
Vice President and CFO, have access to, receive, learn, develop and/or conceive
information that is confidential and/or proprietary to the Company and/or the
Partnership and/or related to all aspects of their Business, including, but not
limited to, financials, customers and contracts and will be required to develop,
maintain, and/or supervise technology, products and customer relationships and
intellectual property that is valuable to the Company and the Partnership and
which must be kept in strict confidence to protect the Business and the
Company’s and the Partnership’s competitive position in the marketplace and that
such information would be useful to the Company and the Partnership’s
competitors for indefinite periods of time.  Executive further acknowledges and
agrees that the Company and the Partnership would be irreparably harmed by
Executive’s subsequent work with, for, or as a competitor of the Company or the
Partnership due to the possibility that there would be inadvertent or other
disclosures of the confidential and/or proprietary information or that there
would be improper interference with its valuable customer relationships and
goodwill.  Executive acknowledges and agrees that the provisions of Sections 8,
9 and 10, including the subject matter and temporal and/or geographic scope, are
reasonable and necessary to protect the interests of the Company and the
Partnership.  If the Executive breaches any of the provisions of Sections 8, 9
and/or 10, the Company shall have the right and remedy, without regard to any
other available remedy, to (i) have the provisions specifically enforced by any
court of competent jurisdiction, and (ii) have issued an injunction or other
equitable relief, including restraining any such breach of the provisions,
without posting of a bond (unless a bond is required by law and in which case
the Parties shall jointly request a nominal bond); it being agreed that any
breach by the Executive of Sections 8, 9 and/or 10 would cause irreparable and
material harm, loss, and damage to the Company and/or the Partnership, the
amount of which cannot not be readily determined and as to which the Company
and/or the Partnership will not have an adequate remedy at law or in damages.

(b)If any court determines that any of the provisions (or parts thereof) of
Sections 8, 9 and/or 10 is invalid or unenforceable, then the court making such
determination shall have the authority to narrow the provision or part of the
provision as necessary to make it enforceable and the provision or part of the
provision shall then be enforceable in its/their narrowed form.  In the event
that any provision or part of any provision is determined to be legally invalid
or unenforceable by any court and cannot be modified to be enforceable, the
affected provision or part of such provision shall be stricken, and the
remaining provisions or parts of such provisions and its enforceability shall
remain unaffected thereby.

(c)Executive agrees and acknowledges that the provisions contained in Sections
8, 9 and 10 do not preclude the Executive from earning a livelihood, nor do they
unreasonably impose limitations on the Executive’s ability to earn a living.  In
the event that Executive violates any of the covenants in Section 9 and the
Company commences legal action for injunctive or other equitable relief, the
Company shall have the benefit of the full period of the covenants such that the
restriction shall have the duration of twelve (12) months computed from the date
the Executive ceased violation of the covenants, either by order of the court or
otherwise.

12

--------------------------------------------------------------------------------

 

(d)For all purposes of Sections 7, 8, 9, 10 and 11, the terms “Company” and
“Partnership” shall be construed to include each of their respective parents,
affiliates, subsidiaries, divisions and related companies and entities, and
their respective predecessors, successors and assigns, now existing or hereafter
created.

12.Arbitration.  All disputes, claims, or controversies arising out of or in
connection with Executive’s employment and business relationship with the
Company, the Partnership and each of their parents, affiliates, subsidiaries,
divisions and related companies and entities, and their respective predecessors,
successors and assigns, now existing or hereafter created, including, but not
limited to, under this Agreement (except claims by Executive or the Company with
respect to Sections 8, 9 and 10 herein, including for injunctive relief or
declaratory judgment) and including but not limited to those concerning
workplace discrimination and all other statutory claims, shall be finally
settled by binding confidential arbitration before a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”) then in effect and this Section 12.  Any arbitration
shall be held in Philadelphia, Pennsylvania.  The requirement to arbitrate does
not apply to the filing of an employment related claim, dispute or controversy
with a federal, state or local administrative agency, including the EEOC and the
Securities and Exchange Commission.  However, Executive understands that by
entering into this Agreement, Executive is waiving Executive’s right to have a
court and a jury determine Executive’s rights, including under federal, state
and local statutes prohibiting employment discrimination, harassment and
retaliation, including sexual harassment and discrimination on the basis of age,
sex, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law.  The decision of the arbitrator shall
explain the basis for any award in reasonable detail and in writing.  Any award
of the arbitrator shall be final and binding, and shall not be appealable upon
any grounds other than as permitted pursuant to the Federal Arbitration
Act.  The award, in the arbitrator’s discretion, may include reasonable
attorney’s fees and costs.  Judgment on the award may be entered, confirmed and
enforced in any court of competent jurisdiction.  There shall be no right or
authority for any disputes, claims or controversies to be arbitrated on a class
action or collective action basis or together with the claim of any other
person.  The Parties acknowledge and agree that in connection with any such
arbitration, the AAA filing fee, arbitrator’s costs and related AAA
administrative expenses shall be borne by the Company.

13.Code Section 409A.

(a)The intent of the Parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A of the Code (“Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  Severance benefits under the
Agreement are intended to be exempt from Section 409A under the “short-term
deferral” exception, to the maximum extent applicable, and then under the
“separation pay” exception, to the maximum extent applicable.  In no event shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on Executive under Section 409A or damages for failing to comply with
Section 409A, provided that amounts are paid in accordance with the terms set
forth herein.

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits

13

--------------------------------------------------------------------------------

 

upon or following a termination of employment unless a “separation from service”
within the meaning of Section 409A has occurred on or before the Termination
Date.  

(c)If the Executive is a Specified Employee, within the meaning of Section 409A,
on the date of his “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h), any amounts payable on account of such separation from
service that constitute “deferred compensation” within the meaning of Section
409A shall be paid on the date that is six (6) months following such separation
from service, or the date of Executive’s death, if earlier, but only to the
extent necessary to avoid the imposition of additional taxes under Section 409A.

(d)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (ii) any such right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(e)For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.

(f)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

14.Miscellaneous.

(a)Indemnification.  To the fullest extent permitted by law and subject to the
provisions of the Second Amended and Restated Limited Liability Company
Agreement of the Company, as amended from time to time (“Operating Agreement”),
including Section 9.3 of the Operating Agreement, the Company shall promptly
indemnify Executive for all amounts (including, without limitation, judgments,
fines, settlement payments, losses, damages, costs and expenses (including
reasonable attorneys’ fees)) incurred or paid by the Executive in connection
with any action, claim, proceeding, suit or investigation arising out of or
relating to Executive’s employment under this Agreement or his services for the
Company, the Partnership or their successors and assigns, or acting as a
fiduciary of any employee benefit plans, programs or arrangements of such
entities, including as a director, officer or employee of the Company and, in
addition, the Executive shall be entitled to the advancement of expenses to the
full extent provided in Section 9.3 of the Operating Agreement. The Company also
agrees to maintain a directors’ and officers’ liability insurance policy(ies)
covering the Executive during Executive’s employment under this Agreement, and
for six years thereafter, on substantially the same terms and levels as then
applying to other senior executive officers and/or members of the Board
generally, so long as such coverage is permitted by the Company’s insurance
carrier.

14

--------------------------------------------------------------------------------

 

(b)Governing Law; Consent to Jurisdiction.  This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law provisions.  Any action permitted to be
brought by this Agreement, pursuant to and consistent with Section 11 of this
Agreement, shall be brought in the state or federal courts in the Eastern
District of Pennsylvania and each Party consents to such jurisdiction.

(c)Offset; No Mitigation.  Subject to Section 13(f) above, the Company’s
obligation to pay the Executive the Severance Benefits hereunder shall be
subject to set-off for outstanding debts owed to the Company, the Partnership or
its affiliates.  The Executive shall not be required to mitigate the amount of
any Severance Benefits provided pursuant to this Agreement by seeking other
employment or otherwise, and the amount of any Severance Benefits provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of the Executive’s other employment or otherwise.  

(d)Recitals.  The introductory paragraph and the recitals set forth above are
incorporated herein by reference.

(e)Entire Agreement.  This Agreement and its Exhibits contains the entire
understanding of the Parties and the Partnership with respect to the subject
matter herein.  There are no restrictions, agreements, promises, warranties,
covenants, or undertakings between the Executive and the Company or the
Partnership with respect to the subject matter herein other than those expressly
set forth herein.  This Agreement may not be altered, modified, or amended
except by written instrument signed by the Parties hereto.  Without limiting the
foregoing, this Agreement supersedes and extinguishes all existing employment
and similar or related agreements, understandings and promises between the
Executive and the Company, the Partnership and their affiliates and/or related
companies, divisions and entities.

(f)Survival.  The obligations contained in Section 6 through Section 14 and any
other provision that by its terms is intended to survive the termination of this
Agreement and the termination of Executive’s employment hereunder, shall survive
and be fully enforceable after the termination of this Agreement and the
termination of Executive’s employment with the Company for any reason and
regardless of whether initiated by the Company or Executive.

(g)No Waiver.  The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  

(h)Severability.  If any provision or part or subpart of any provision in this
Agreement or the application thereof is construed to be overbroad, then the
court or arbitrator making such determination shall have the authority to narrow
the provision or part or subpart of the provision as necessary to make it
enforceable and the provision or part or subpart of the provision shall then be
enforceable in its/their narrowed form.  Moreover, each provision or part or
subpart of each provision in this Agreement is independent of and severable from
each other.  In the event that any provision or part or subpart of any provision
in this Agreement is determined to be legally invalid or unenforceable by any
court of competent jurisdiction or arbitrator and cannot be modified to be
enforceable, the affected provision or part or subpart of such provision

15

--------------------------------------------------------------------------------

 

shall be stricken from the Agreement, and the remaining provisions or parts or
subparts of such provisions of the Agreement and its enforceability shall remain
unaffected thereby

(i)Assignment.  This Agreement shall not be assignable by the Executive except
to the extent provided in Section 14(o) below.  The Company may assign this
Agreement only to a successor to all or substantially all of its or the
Partnership’s business and assets and, in such instance, shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company or the Partnership, within fifteen (15) days of such
succession, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.  Executive hereby consents and agrees to such
assignment, including with respect to the covenants in Sections 8, 9, 10 and 11
of the Agreement and agrees to be bound by their terms.  Upon such assignment
and assumption, the rights and obligations of the Company hereunder shall become
the rights and obligations of such assignee.

(j)Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon the Company’s permitted successors and assigns, the
Partnership’s permitted successors and assigns and the Executive’s personal or
legal representatives, executors, and administrators.  

(k)Notice.  Any notice, consent, request, or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given under any one of the methods herein: (x) in the case of
personal delivery, when actually received, (y) in the case of delivery by email
or facsimile, on the date of such delivery (with confirmation of transmission)
if sent during normal business hours of the recipient, and on the next business
day if sent after normal business hours of the recipient, or (z) if mailed,
three (3) days after mailing by prepaid registered or certified mail, return
receipt requested, or one (1) business day after being sent by a nationally
recognized express mail delivery service, with instructions for next-day
delivery.  Such notice must be sent to the respective parties at the following
addresses (or at such other address for a party as shall be specified in ten
(10) days’ advance notice given in accordance with this Section 14(k)):

 

If to the Company or the Partnership:



StoneMor GP LLC
3600 Horizon Boulevard
Suite 100
Trevose, PA  19053
Attn:  General Counsel
Facsimile #: 215-826-2852
e-mail:  aso@stonemor.com

If to the Executive:

The address of his principal residence as it appears in the Company’s records
(as modified by Executive in

16

--------------------------------------------------------------------------------

 

accordance with this Section 14(k)), by facsimile or work e-mail as it appears
in the Company’s records (while he is employed by the Company and has access to
such email), or at his principal office at the Company (while he is employed by
the Company and has access to such office), and a copy (which shall not
constitute notice) to:

William Hartnett, Esq.
Cahill Gordon & Reindel LLP
80 Pine Street

New York, NY 10005

 

(l)Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such federal, state, local, or foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.  

(m)Headings.  The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(n)Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  Signatures delivered by facsimile shall
be effective for such purposes.

(o)Beneficiaries/References.  The Executive shall be entitled, to the extent
permitted by applicable law, to select and change a beneficiary or beneficiaries
to receive any compensation or benefit hereunder following the Executive’s death
by giving written notice thereof to the Company.  In the event of the
Executive’s death or a judicial determination of his incompetence, references in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiar(ies), heir(s), estate, executor(s) or other legal
representative(s).

(p)Company Representation.  The Company represents and warrants that (i) it is
fully authorized by action of its Board (and of any other person or body whose
action is required) to enter into this Agreement and to perform the obligations
set forth herein, (ii) the execution, delivery and performance of this Agreement
by it does not violate any applicable law, regulation, order, judgment or decree
or any agreement, arrangement, plan or corporate governance document to which it
is a party or by which it is bound and (iii) upon the execution and delivery of
this Agreement by the Parties, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

(q)Tax and Withholding Matters.  The Executive agrees that the Company and the
Partnership, as applicable, may withhold from any amounts or benefits payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

17

--------------------------------------------------------------------------------

 

(r)Review.  Executive acknowledges that he has carefully read the foregoing
Agreement, that he fully understands the meaning and intent of this document,
that he has signed this Agreement voluntarily and knowingly, that he had a full
opportunity to consult with his advisors prior to executing this Agreement, and
that he intends to be legally bound by the promises contained in this Agreement.

[Signature Page Follows]


18

--------------------------------------------------------------------------------

 

 

IN WITNESS HEREOF, intending to be legally bound, the Parties hereto have duly
executed this Agreement as of the day and year first written above.  

EXECUTIVE:

 

By:

/s/ Garry P. Herdler
Garry P. Herdler

COMPANY:

StoneMor GP LLC

 

By:

/s/ Joseph M. Redling
Joseph M. Redling
President & Chief Executive Officer


 

19

--------------------------------------------------------------------------------

 

EXHIBIT A

APPROVED OUTSIDE ACTIVITIES

1.

AFOW Charity: Executive serves as a Board member of a U.S. 501(c)(3) charity,
the American Friends of Whistler (www.afow.org).

2.

Diversified Royalty Corporation (publicly listed on TSE: DIV): Executive is a
Board member, Chair of the Investment Committee and a member of the Audit
Committee of Diversified Royalty Corporation, or in lieu thereof, Executive may
accept a position and serve on the board of directors of one company, provided
it does not compete with the Business of the Company.

3.

Minor Consulting Projects to Wrap-Up:  Executive has previously accepted
consulting projects with various privately-owned companies pursuant to which he
has very limited ongoing responsibilities with one private equity-owned
company.  Executive may continue to wind-down such projects for up to forty-five
(45) days following the Effective Date.

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

RESTRICTED UNIT AGREEMENT

See Attached

 

B-1

--------------------------------------------------------------------------------

 

EXECUTIVE RESTRICTED UNIT AGREEMENT

UNDER THE

STONEMOR AMENDED AND RESTATED 2019 LONG-TERM INCENTIVE PLAN

This Restricted Unit Agreement (the “Agreement”) is entered into as of ______,
2019 (the “Agreement Date”) by and between StoneMor GP LLC (together with its
successors and assigns, the “Company”), the general partner of and acting on
behalf of StoneMor Partners L.P., a Delaware limited partnership (together with
its successors and assigns, the “Partnership”) and Garry P. Herdler, an
executive of the Company (the “Participant”).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Amended and Restated 2019 Long-Term Incentive Plan (the
“Plan”).  The Plan is administered by a Committee (as defined in the Plan) of
the Board of Directors (“Board”) of the Company.  The Committee has determined
to grant to the Participant, pursuant to the terms and conditions of the Plan
and the Employment Agreement between the Participant and the Company dated April
___, 2019 (the “Employment Agreement”), an award (the “Award”) of Restricted
Units (as defined in the Plan), conditioned on satisfying time vesting
conditions set forth in this Agreement.  The Participant has determined to
accept such Award.  Any initially capitalized terms and phrases used in this
Agreement, but not otherwise defined herein, shall have the respective meanings
ascribed to them in the Plan.

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

ARTICLE 1

AWARD OF RESTRICTED UNITS

1.1

Grant of Units and Vesting.  The Participant is hereby granted the following
Units under the Plan, conditioned on satisfying the applicable vesting
conditions contained herein, which will permit the Participant receive the
following number of Units of the Partnership:

Effective Date

April 15, 2019

Total Number of Units

275,000 Units

Units vest in sixteen equal quarterly installments over a four (4) year period,
commencing on the three month anniversary of the Effective Date (as such term is
defined in the Employment Agreement.

Notwithstanding the foregoing, in the event of a Change of Control, (as defined
in the Plan), all Units shall become fully vested as of the date of such Change
of Control.    For the avoidance of doubt, the parties specifically agree that
there shall be no acceleration upon consummation of the transactions
contemplated by the Merger and Reorganization Agreement by and among StoneMor
Partners L.P., StoneMor GP Holdings LLC, StoneMor GP LLC and Hans

1

--------------------------------------------------------------------------------

 

Merger Sub, LLC, dated as of September 27, 2018.

Certificates for Units shall be issued to the Participant upon the vesting of
any Units, subject to the provisions of the Plan, including, but not limited to,
Sections 6(d) and 8(f) of the Plan, and further subject to the Participant
paying, or making suitable arrangements to pay, all applicable foreign, federal,
state and local taxes, as more fully provided in Section 2.3 hereof, not later
than the period permitted by Regulation 1.409A-1(b)(4) entitled “Short-term
deferrals” and any successor guidance under the Code.

1.2

Forfeiture.  All unvested Units hereunder are subject to the forfeiture
provisions of Section 1.4 hereof and to the clawback provision referenced in
Section 2.2 hereof.

1.3

Unit Distribution Rights (“UDRs”).  The unvested Units shall be entitled to
receive distributions made by the Partnership to holders of common units.  Any
UDR payments will be made to the Participant on or promptly following the date
on which the distributions are otherwise paid to the holders of common units;
provided, however, in no event shall the distribution payment be made later than
30 days following the date on which the Partnership pays such distributions to
the holders of common units generally.

1.4

Forfeiture of Unvested Units Upon Termination of Employment.  In the event of
the termination of the employment of the Participant (whether voluntary or
involuntary and regardless of the reason for the termination, or for no reason
whatsoever) with the Company or its Affiliates, all Units which have not vested
on the date of such termination shall be deemed to be automatically forfeited,
unless the Participant’s employment is on that date transferred to the Company,
the Partnership or one of their Affiliates.  If a Participant’s employment is
with an Affiliate and that entity ceases to be an Affiliate, the Participant’s
employment will be deemed to have terminated when the entity ceases to be an
Affiliate unless the Participant transfers employment to the Company, the
Partnership or one of their remaining Affiliates.  Nothing contained herein
shall be deemed to amend or otherwise modify any employment agreement between
the Company and the Participant.

1.5

Nonalienation of Benefits.  Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the
unvested Units under this Agreement, and the right to receive any payment
hereunder shall not be subject to attainment, lien or other involuntary
encumbrance.

ARTICLE 2

GENERAL PROVISIONS

2.1

No Right Of Continued Service.  The receipt of this Award does not give the
Participant, and nothing in the Plan or in this Agreement shall confer upon the
Participant, any right to continue in the employment of the Company or any of
its Affiliates.  Nothing in the Plan or in this Agreement shall affect any right
which the Company or any of its Affiliates may have to terminate the employment
of the Participant.

2.2

Clawback.  The Units and related UDRs are subject to clawback under any clawback
policies which are adopted by the Committee, as amended from time to time,
including, but not limited to, clawback listing requirements of the New York
Stock Exchange

2

--------------------------------------------------------------------------------

 

imposed by SEC rules adopted pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010.

2.3

Tax Withholding.  The Participant is responsible to pay to the Company, or make
suitable arrangements to pay, all applicable foreign, federal, state and local
tax withholding as a condition to receiving certificates for the vested Units
and as a condition to receiving payment of UDRs, not later than the period
permitted by Regulation 1.409A-1(b)(4) entitled “Short-term deferrals” and any
successor guidance under the Code.  In order to satisfy any such tax obligations
with respect to Units that vest pursuant to any installment that vests on a date
as of which the Partnership has not filed all required reports under Section 13
of the Exchange Act other than Form 8-K reports during the preceding 12 months,
the Participant may authorize the Company to withhold Units having a Fair Market
Value (as defined in the Plan) as of the date on which such tax withholding
obligations are payable by the Participant equal to the amount of such
obligations.

2.4

Administration.  Pursuant to the Plan, the Committee is vested with conclusive
authority to interpret and construe the Plan, to adopt rules and regulations for
carrying out the Plan, and to make determinations with respect to all matters
relating to this Agreement, the Plan and awards made pursuant thereto.  The
authority to manage and control the operation and administration of this
Agreement shall be likewise vested in the Committee, and the Committee shall
have all powers with respect to this Agreement as it has with respect to the
Plan.  Any interpretation of this Agreement by the Committee, and any decision
made by the Committee with respect to this Agreement, shall be final and binding
and conclusive in the absence of clear and convincing evidence that such
decision was made in bad faith.

2.5

Effect of Plan; Construction.  The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement.  In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the Units are
granted, the provisions of the Plan shall govern and prevail.  The Units and
this Agreement are each subject in all respects to, and the Company and the
Participant each hereby agree to be bound by, all of the terms and conditions of
the Plan, as the same may have been amended from time to time in accordance with
its terms; provided, however, that no such amendment shall deprive the
Participant, without the Participant’s consent, of any rights earned or
otherwise due to the Participant hereunder.

2.6

Amendment, Supplement or Waiver.  This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

2.7

Captions.  The captions at the beginning of each of the numbered Articles and
Sections herein are for reference purposes only and will have no legal force or
effect.  Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.8

Governing Law.  THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND

3

--------------------------------------------------------------------------------

 

DETERMINED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA
(WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF).

2.9

Notices.  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested.  Notices shall be deemed to have been duly given or made upon actual
receipt by the party to which the notice is addressed.  Such communications
shall be addressed and directed to the parties listed below (except where this
Agreement expressly provides that it be directed to another) as follows, or to
such other address or recipient for a party as may be hereafter notified by such
party hereunder:

(a)

if to the Partnership or Company:  StoneMor GP LLC

3600 Horizon Blvd.

Suite 100

Trevose, PA 19053, or its then current principal office

Attention: General Counsel

(b)

if to the Participant: to the address for the Participant as it appears on the
Company’s records, with a copy (which shall not constitute notice) to:

William Hartnett, Esq., Cahill Gordon & Reindel LLP, 80 Pine Street, New York,
NY 10005

 

2.10

Severability.  If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11

Entire Agreement; Counterparts; Construction.  This Agreement constitutes the
entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon.  The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.

2.12

Binding Agreement.  The terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of, the estate, heirs, beneficiaries and other
representatives of the Participant.  The terms and conditions of this Agreement
shall be binding upon the Company and the Partnership and their respective
successors and assigns.

2.13

Arbitration.  Any dispute or disagreement with respect to any portion of this
Agreement or its validity, construction, meaning, performance, or Participant’s
rights hereunder shall be finally settled by binding confidential arbitration
before a single arbitrator in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (the “AAA”)

4

--------------------------------------------------------------------------------

 

then in effect and this Section 2.13. Any arbitration commenced by either party
shall be held in Philadelphia, Pennsylvania.   The decision of the arbitrator
shall explain the basis for any award in reasonable detail and in writing.  Any
award of the arbitrator shall be final and binding, and shall not be appealable
upon any grounds other than as permitted pursuant to the Federal Arbitration
Act.  The award, in the arbitrator’s discretion, may include reasonable
attorney’s fees and costs.  Judgment on the award may be entered, confirmed and
enforced in any court of competent jurisdiction.  The Participant and the
Company acknowledge and agree that in connection with any such arbitration, the
AAA filing fee, arbitrator’s costs and related AAA administrative expenses shall
be borne by the Company.  THE PARTICIPANT HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL.

2.14

Signatures.  This Agreement may be signed in counterparts, each of which shall
be deemed an original, with the same effect as if signatures thereto and hereto
were upon the same instrument.  Signatures delivered by facsimile (including,
without limitation, by “pdf”) shall be effective for this purpose.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the Agreement Date.

 

STONEMOR PARTNERS L.P.

By:StoneMor GP LLC

 

By:_______________

Name:Austin K. So

Title:General Counsel, Chief Legal
Officer and Secretary

 

The Participant hereby acknowledges receipt of a copy of the foregoing
Restricted Unit Agreement and the Plan, and having read them, hereby signifies
the Participant’s understanding of, and the Participant’s agreement with, their
terms and conditions. The Participant hereby accepts this Restricted Unit
Agreement in full satisfaction of any previous written or verbal promises made
to the participant by the Partnership or the Company or any of its other
Affiliates with respect to this particular award under the Plan.

 

_______________(seal)

Garry Herdler______, 2019

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF LTIP

See Attached

 

C-1

--------------------------------------------------------------------------------

 

KEY EMPLOYEE UNIT AGREEMENT UNDER THE

STONEMOR AMENDED AND RESTATED 2019 LONG-TERM INCENTIVE PLAN

This Key Employee Unit Agreement (the “Agreement”) is entered into as of
_________, 20___ (the “Agreement Date”) by and between StoneMor GP LLC (the
“Company”), the general partner of and acting on behalf of StoneMor Partners
L.P., a Delaware limited partnership (the “Partnership”), and Garry Herdler (the
“Participant”), a key employee of the Company of its Affiliates (as defined in
the Plan).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Amended and Restated 2019 Long-Term Incentive Plan (the
“Plan”). The Plan is administered by a Committee (as defined in the Plan) of the
Board of Directors (“Board”) of the Company. The Committee has determined to
grant to the Participant, pursuant to the terms and conditions of the Plan, an
award (the “Award”) of Phantom Units (as defined in the Plan), conditioned on
satisfying time vesting (“Time Vested Units”) and performance vesting
(“Performance Vested Units”) conditions set forth in this Agreement. The
Participant has determined to accept such Award.  Any initially capitalized
terms and phrases used in this Agreement, but not otherwise defined herein,
shall have the respective meanings ascribed to them in the Plan.

NOW, THEREFORE, the Company, acting on behalf of the Partnership, and the
Participant, each intending to be legally bound hereby, agree as follows:

ARTICLE 1

AWARD OF UNITS

 

1.1 Grant of Phantom Units and Vesting. The Participant is hereby granted an
aggregate of [______] Phantom Units under the Plan, consisting of [_______] Time
Vested Units and [_____] Performance Vested Units, conditioned on satisfying the
applicable vesting conditions set forth in this Agreement and on Exhibit A
attached hereto, subject to Section 1.2 hereof.

Performance Vested Units shall vest on the date on which the Committee has
determined the extent, if any, to which the respective performance conditions
have been achieved or waived in writing by the Committee. The Committee will
endeavor to establish performance conditions at the Threshold Condition level
and the Target Condition level during the first ninety (90) days of each
calendar year and shall advise the Participant in writing of such performance
conditions. The failure by the Committee to comply with such time deadlines or
to advise the Participant in writing of such performance conditions shall not
result in the performance conditions being deemed satisfied for any calendar
year. However, the performance conditions must be established by the Committee
for each such calendar year on or before December 31 of such calendar year, in
the absence of which the Performance Vested Units shall vest on December 31 of
such calendar year at the Target Condition level.

Certificates for any Units issuable upon settlement of any Phantom Units granted
hereunder shall be issued to the Participant upon the vesting of any Time Vested
Units or Performance Vested Units, subject to the provisions of the Plan,
including, but not limited to, Sections 6(d) and 8(f) of the Plan, and further
subject to the Participant paying, or making suitable arrangements to pay, all
applicable foreign, federal, state and local taxes, as more fully provided in
Section 2.3 hereof, not later than the period permitted by Regulation
1.409A-1(b)(4) entitled “Short-term deferrals” and any successor guidance under
the Code.

1.2 Change of Control.  Notwithstanding the provisions of Section 1.1 hereof or

2

--------------------------------------------------------------------------------

 

Exhibit A hereto, effective simultaneously with the consummation of a Change of
Control (as defined in the Plan including the last sentence thereof applicable
to 409A Awards), any unvested Time Vested Units and Performance Vested Units
shall vest in their entirety.  

1.3Forfeiture. All unvested Time Vested Units and Performance Vested Units
hereunder are subject to the forfeiture provisions of Section 1.7 hereof and to
the clawback provision referenced in Section 2.2 hereof.

1.4 Disability. The term “disability”, as used herein, shall refer to a
“disability” as defined in the Participant’s Employment Agreement or otherwise
generally applicable to employees of the Partnership or the Company.

1.5 DER Account. The unvested Phantom Units (whether Time Vested Units or
Performance Vested Units) shall not be entitled to receive distributions made by
the Partnership to holders of common units. However, the Company shall maintain
a DER Account each Participant which shall be credited with the distributions
which would have been paid to the unvested Phantom Units had such Phantom Units
been outstanding from and after the date of this Agreement. No interest shall
accrue on the DER Account.

1.6Payment of DER Account.

(a)After any Phantom Units have vested, payments of the amount in the DER
Account with respect to such vested Phantom Units shall commence as soon as
administratively feasible (but not later than the period permitted by Regulation
1.409A-1(b)(4) entitled “Short-term deferrals” and any successor guidance under
the Code), as provided in this Section 1.6. The Company may, at its option, pay
up to fifty percent (50%) of the amount in the DER account in the form of Units,
rather than cash, such Units to be valued at the closing price on the last
business day prior to the distribution of the Units, provided such Units can be
immediately sold by the Participant.

(b)All payments pursuant to this Section 1.6 shall be conditioned on the
Participant paying, or by making suitable arrangements to pay, all applicable
foreign, federal, state and local tax withholdings as provided in Section 2.3
hereof not later than the period permitted by Regulation 1.409A-1(b)(4) entitled
“Short-term deferrals” and any successor guidance under the Code.

1.7 Forfeiture of Unvested Phantom Units Upon Termination of Employment. In the
event of the termination of the employment of the Participant (whether voluntary
or involuntary and regardless of the reason for the termination, or for no
reason whatsoever) with the Company or its Affiliates, all Phantom Units which
have not vested on the date of such termination shall be deemed to be
automatically forfeited, unless the Participant’s employment is on that date
transferred to the Company or another Affiliate. If a Participant’s employment
is with an Affiliate and that entity ceases to be an Affiliate, the
Participant’s employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers employment to the
Company or its remaining Affiliates. Nothing contained herein shall be deemed to
amend or otherwise modify any employment agreement between the Company and the
Participant.

1.8 Nonalienation of Benefits. A Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the
unvested Phantom Units or any payment of DERs under this Agreement, and the
right to receive any payment hereunder shall not be subject to attachment, lien
or other involuntary encumbrance.

ARTICLE 2

GENERAL PROVISIONS

3

--------------------------------------------------------------------------------

 

 

2.1 No Right of Continued Employment. The receipt of this Award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its Affiliates. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its Affiliates may have to terminate the
employment of the Participant.

2.2 Clawback. The Phantom Units and related DERs are subject to clawback under
any clawback policies which are adopted by the Committee, as amended from time
to time, including, but not limited to, clawback listing requirements of the New
York Stock Exchange imposed by SEC rules adopted pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

2.3 Tax Withholding. The Participant is responsible to pay to the Company, or
make suitable arrangements to pay, all applicable foreign, federal, state and
local tax withholdings as a condition to receiving certificates for any Units
issued upon the settlement of the vested Phantom Units and as a condition to
receiving payment of DERs, not later than the period permitted by Regulation
1.409A-1(b)(4) entitled “Short-term deferrals” and any successor guidance under
the Code. The Company may, at its option, withhold a sufficient number of Units
or cash to equal all income tax payments due from the Participant in connection
with vested Phantom Units and receiving payment of DERs and shall, if it does so
withhold, be responsible for paying such income tax payments on behalf of the
Participant.

2.4 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding and conclusive in the absence of clear and convincing evidence that
such decision was made in bad faith.

2.5 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the Phantom Units
are granted, the provisions of the Plan shall govern and prevail. The Phantom
Units and this Agreement are each subject in all respects to, and the Company
and the Participant each hereby agree to be bound by, all of the terms and
conditions of the Plan, as the same may have been amended from time to time in
accordance with its terms; provided, however, that no such amendment shall
deprive the Participant, without the Participant’s consent, of any rights earned
or otherwise due to the Participant hereunder.

2.6 Amendment, Supplement or Waiver. This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

2.7 Captions. The captions at the beginning of each of the numbered Articles and
Sections herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

4

--------------------------------------------------------------------------------

 

2.8 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF).

2.9 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

(a) if to the Partnership or Company: StoneMor GP LLC, 3600 Horizon Blvd, Suite
100, Trevose, PA 19053, or its then current principal office, Attention: General
Counsel

(b) if to the Participant: to the address for the Participant as it appears on
the Company’s records.

2.10 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11 Entire Agreement; Counterparts; Construction. This Agreement constitutes
the entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon. The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.

2.12 Binding Agreement. The terms and conditions of this Agreement shall be
binding upon, and inure to the benefit of, the estate, heirs, beneficiaries and
other representatives of the Participant. The terms and conditions of this
Agreement shall be binding upon the Company and the Partnership and their
respective successors and assigns.

2.13 Arbitration. Any dispute or disagreement with respect to any portion of
this Agreement or its validity, construction, meaning, performance, or
Participant’s rights hereunder shall be finally settled by binding confidential
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) then in
effect and this Section 2.13. Any arbitration commenced by either party shall be
held in Philadelphia, Pennsylvania.  The decision of the arbitrator shall
explain the basis for any award in reasonable detail and in writing.  Any award
of the arbitrator shall be final and binding, and shall not be appealable upon
any grounds other than as permitted pursuant to the Federal Arbitration
Act.  The award, in the arbitrator’s discretion, may include reasonable
attorney’s fees and costs.  Judgment on the award may be entered, confirmed and
enforced in any court of competent jurisdiction.  The Participant and the
Company acknowledge and agree than in connection with any such arbitration, the
AAA filing fee, arbitrator’s costs and related AAA administration expenses shall
be borne by the Company.  THE PARTICIPANT HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL.

5

--------------------------------------------------------------------------------

 

[signature page follows]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

STONEMOR PARTNERS L.P.

By: StoneMor GP LLC

By:  ______________________

Name: Austin K. So

Title: General Counsel, Chief Legal Officer and Secretary

The Participant hereby acknowledges receipt of a copy of the foregoing Key
Employee Unit Agreement and the Plan, and having read them, hereby signifies the
Participant’s understanding of, and the Participant’s agreement with, their
terms and conditions. The Participant hereby accepts this Key Employee Unit
Agreement in full satisfaction of any previous written or verbal promises made
to the participant by the Partnership or the Company or any of its other
Affiliates with respect to awards under the Plan..

____________________________(seal)

(Date)  ____________________

Garry P. Herdler

 

 

 




 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Time Vested Units vest as follows:*

________, 20__:[______] Phantom Units

________, 20__:[______] Phantom Units

________, 20__:[______] Phantom Units

_________________

*If any such date is not a business day, the applicable Phantom Units shall vest
on the next business day.

 

Performance Vested Units vest as follows:

20__:If only “threshold” performance condition is achieved, [______] Phantom
Units

If “target” performance condition is achieved, [______] Phantom Units

20__:If only “threshold” performance condition is achieved,  [______] Phantom
Units

If “target” performance condition is achieved,  [______] Phantom Units

20__:If only “threshold” performance condition is achieved, [______] Phantom
Units

If “target” performance condition is achieved, [______] Phantom Units

 

 

 

C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Form of Severance Agreement and General Release
and Waiver of Claims

See Attached

 

 

--------------------------------------------------------------------------------

 

FORM SEVERANCE AGREEMENT

SUBJECT TO CHANGES BY STONEMOR TO COMPLY WITH APPLICABLE LAW

Severance Agreement and General Release and Waiver of Claims

This Agreement (“Agreement”) is made effective as of ___________, by and between
StoneMor GP LLC (“the Company”), the general partner of StoneMor Partners L.P.
(the “Partnership”), and Garry P. Herdler (“you”):

WHEREAS, you are currently employed as Senior Vice President and Chief Financial
Officer of the Company pursuant to an Employment Agreement with an effective
date of April __, 2019 (“Employment Agreement”), a copy of which is attached
hereto as Exhibit “A.”

WHEREAS, pursuant to Section 6(d) of the Employment Agreement, you are eligible
for severance benefits in the event that your employment is terminated by the
Company without Cause and not for Death or Disability, or if you terminate your
employment for Good Reason (as such terms are defined in the Employment
Agreement), conditioned upon your timely execution, without proper revocation,
of this Agreement and satisfaction of the other requirements set forth in
Section 6(h) and subject to the provisions of Section 14(c) of the Employment
Agreement;  

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1.General Terms of Separation of Employment.  Your employment under the
Employment Agreement terminated on the Termination Date, as such term is defined
in the Employment Agreement. You will be paid your Base Salary through the
Termination Date.

 

2.Severance Benefits.  If you sign this Agreement, agreeing to be bound by
the  Release in Paragraph 3 below and the other terms and conditions of this
Agreement described herein, the Company will provide you with the severance
benefits set forth Section 6(d) of your Employment Agreement (the “Severance
Benefits”), which Section 6(d) is hereby incorporated by reference, subject to
the conditions set forth in the Employment Agreement, including but not limited
to Section 6(h)(i) through (iii) of the Employment Agreement.

 

3.Release.

(a)In exchange for the Severance Benefits, you release and forever discharge, to
the maximum extent permitted by law, the Company and each of the other
“Releasees” as defined below, from any and all claims, causes of action,
complaints, lawsuits, demands or liabilities of any kind, known or unknown by
you, those that you may have already asserted or raised as well as those that
you have never asserted or raised (collectively “Claims”) as described below
which you, your heirs, agents, administrators or executors have or may have
against the Company or any of the other Releasees arising out of or relating to
any conduct, matter, event or omission existing or occurring before you sign
this Agreement, and any monetary or other personal relief for such Claims,
including but not limited to the following: (i) any Claims having anything to do
with your employment (including the cessation of your employment, whether
initiated by you or the Company) with the Company and/or any of its parent,
subsidiary, related and/or affiliated companies; (ii) any Claims for severance,
benefits, bonuses, incentive compensation, equity awards and interests,
commissions and/or other compensation or benefits of any kind; (iii) any Claims
for reimbursement of expenses of any kind; (iv) any Claims for attorneys’ fees
or costs;

1

 

--------------------------------------------------------------------------------

 

any Claims under the Employee Retirement Income Security Act (“ERISA”); (v) any
Claims of discrimination and/or harassment based on age, sex, pregnancy, race,
religion, color, creed, disability, handicap, failure to accommodate,
citizenship, marital status, national origin, ancestry, sexual orientation,
gender identity, genetic information or any other factor protected by Federal,
State or Local law as enacted or amended (such as Title VII of the Civil Rights
Act of 1964, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Equal Pay Act, the Genetic Information
Non-Discrimination Act and the Pennsylvania Human Relations Act) and any Claims
for retaliation under any of the foregoing laws; (vi) any Claims under the
Family and Medical Leave Act; (vii) any Claims under the Pennsylvania
constitution; (viii) any whistleblower or retaliation Claims; (ix) any Claims
under your Employment Agreement; and/or (x) any other statutory, regulatory,
common law or other Claims of any kind, including, but not limited to, Claims
for breach of contract, libel, slander, fraud, wrongful discharge, promissory
estoppel, equitable estoppel, violation of public policy, invasion of privacy,
misrepresentation, emotional distress or pain and suffering.

(b)Releasees.  The term “Releasees” includes:  the Company, the Partnership, and
any and all of their respective direct or indirect parent, subsidiary, related
and/ or affiliated divisions, companies, and entities and each of their past and
present employees, officers, directors, attorneys, owners, shareholders,
members, managers, partners, insurers, benefit plan fiduciaries and agents, and
all of their respective successors and assigns.

4.Non-Released Claims.  The Release in Paragraph 3 above does not apply to: any
Claims for Accrued Obligations (as defined in the Employment Agreement); any
Claims to require the Company to honor its commitments in this Agreement; any
Claims as an equity holder in the common units of the Partnership (as your
holdings in such common units are limited and/or restricted by the terms of the
Employment Agreement or any exhibits thereto); any Claims to interpret or to
determine the scope, meaning, enforceability or effect of this Agreement; any
Claims that arise after you have signed this Agreement; any other Claims that
cannot be waived by a private agreement; and any Claims for indemnification and
advancement under the Employment Agreement and/or the Company’s operating
agreement.  The Release is subject to and restricted by your Retained Rights in
Paragraph 5.


5.Retained Rights.

(a)Regardless of whether or not you sign this Agreement, nothing in this
Agreement is intended to or shall be interpreted to restrict or otherwise
interfere with:  (i) your obligation to testify truthfully in any forum; (ii)
your right and/or obligation to contact, cooperate with, provide information to,
file a charge with, or otherwise participate in any proceeding of, any
government agency, commission or entity (including, but not limited, to the EEOC
and the SEC); or (iii) your right to disclose any information or produce any
documents as is required by law or legal process.  However, the Release does
prevent you, to the maximum extent permitted by law, from obtaining any monetary
or other personal relief for any of the Claims you have released in Paragraph 3
with regard to any charge you may file or which may be filed on your behalf.

(b)Notwithstanding the foregoing, or any other provision of this Agreement,
nothing in this Agreement is intended to prohibit you from reporting possible
violations of federal, state or local law, ordinance or regulation to any
governmental agency or entity, including, but not

2

 

--------------------------------------------------------------------------------

 

limited to, the Department of Justice, the SEC, the Congress and any agency
Inspector General, or otherwise taking action or making disclosures that are
protected under the whistleblower provisions of any federal, state or local law,
ordinance or regulation, including, but not limited to, Rule 21F-17 promulgated
under the Securities Exchange Act of 1934, as amended.  You are entitled to make
reports and disclosures or otherwise take action under this paragraph without
prior authorization from or subsequent notification to the Company.  Similarly,
nothing set forth in this Agreement limits your right to receive a monetary
award for information provided to the SEC pursuant to Rule 21F-17 promulgated
under the Securities Exchange Act of 1934, as amended, or for information
provided to the DOL or any other government agency, commission or
entity.  Further, nothing set forth in this Agreement limits your immunity and
disclosure rights in Section 8(e) of the Employment Agreement which is hereby
incorporated by reference.

6.Adequacy of Consideration.  You acknowledge and agree that the Company’s
Severance Benefits under Paragraph 2 above constitute adequate and sufficient
consideration to support your Release above and fully compensate you for Claims
you are releasing.

 

7.Duty to Notify.  In the event you receive a request or demand, orally, in
writing, electronically or otherwise, for the disclosure or production of
confidential information which you created or acquired in the course of your
employment, you must notify immediately the Company’s General Counsel, Chief
Legal Officer and Secretary by calling (215) 826-2814 (or such other number as
the Company may have provided by notice given to you in accordance with the
Employment Agreement) and notifying him promptly in writing, via first class
mail, at the following address:  StoneMor GP LLC, 3600 Horizon Blvd., Trevose,
PA 19053, enclosing a copy of the request or demand as well as any and all
non-privileged documents relating to the request or demand that you are able to
locate promptly.  You shall wait at least ten (10) days (or the maximum time
permitted by such legal process, if less) after sending the letter before making
a disclosure or production to give the Company time to determine whether the
disclosure or production involves confidential and/or proprietary information,
in which event the Company may seek to prohibit and/or restrict the production
and/or disclosure and/or to obtain a protective order.  This obligation shall
not apply in the event of requests or demands for confidential information from
any government agency, commission or entity.

 

8.Non-Defamation.

(a)You agree that you will not, directly or indirectly, make or ratify any
defamatory comments or remarks as defined by law, in writing, orally or
electronically, about the Company, the Partnership and any and all of their
respective direct or indirect parent, subsidiary, related and/or affiliated
companies, divisions or entities (together, the “Company Group”) and their
respective boards of directors/managers, executive officers, products and
services.  This restriction is subject to and limited by your Retained Rights in
Paragraph 5 and by the provisions in Section 8(d) of the Employment Agreement,
which provisions shall apply equally to this Release.

(b)The Company’s and the Partnership’s respective board of directors/managers
and executive officers will not, directly or indirectly, make or ratify any
defamatory comments or remarks as defined by law, in writing, orally or
electronically, about you.

(c)The restrictions in subparagraphs (a) and (b) of this Paragraph 8 are not
intended to nor shall be interpreted to restrict or otherwise interfere with any
person’s: (i) obligation and entitlement to testify truthfully in any forum;
(ii) right and/or obligation to contact, cooperate with, provide information to,
file a charge or other action with, or otherwise participate

3

 

--------------------------------------------------------------------------------

 

in any litigation and/or or other legal proceeding, including of, any government
agency, commission or entity (including, but not limited, to the EEOC and the
SEC), or (iii) right to disclose any information or produce any documents as is
required by law or legal process.

9.Post-Employment Restrictions.  As a condition of your entitlement to receive
the Severance Benefits, you remain subject to the conditions set forth in
Section 6(h) of the Employment Agreement.

10.Cooperation Services.  You agree to reasonably cooperate with and provide
assistance to the Company (for purposes of this Paragraph 10, including the
Partnership and each of their respective affiliates, divisions and/or related
entities), without any additional compensation, if called upon by authorized
agents of the Company or the Company’s attorneys for the purposes of the
transition of your responsibilities as well as with regard to any lawsuit,
claim, action, investigation, inquiry, administrative action or review or
otherwise, that is currently pending or that may be brought against the Company
by any third party, or in connection with any internal investigation by the
Company, in each case with respect to matters with which you were involved or
had knowledge during your employment.  You agree to make yourself reasonably
available for interviews, meetings, depositions, hearings and/or trials without
the need for subpoena or assurances by the Company to provide any and all
non-privileged documents in your possession that relate to the proceedings, and
to provide assistance in locating any and all relevant notes and/or documents as
necessary.  Any cooperation shall be provided by you at reasonable times and
locations, with as much advance notice as possible by the Company.  In any
circumstance, to the extent you reasonably incur out-of-pocket expenses in
connection with any such cooperation (including without limitation, for travel),
the Company will fully reimburse you for those expenses upon presentation of
appropriate receipts.

 

11.Interpretation of Agreement.  Nothing in this Agreement is intended as or
shall be construed as an admission or concession of liability or wrongdoing by
the Company or any other Releasee as defined above. This Agreement shall be
governed by and construed in accordance with the laws of Pennsylvania and
without the aid of any canon, custom or rule of law requiring construction
against the draftsperson.  If any provision of this Agreement or application
thereof is adjudicated to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application.

 

12.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties regarding the matters contained herein and supersedes any and all
prior representations, agreements, written or oral, expressed or implied, with
regard to the matters contained herein including concerning releases,
post-employment cooperation, and defamation.  For the avoidance of doubt, the
obligations contained in Section 6 through Section 14 of the Employment
Agreement and any other provision that by its terms is intended to survive the
termination of the Employment Agreement and the termination of Executive’s
employment thereunder, shall survive and shall be fully enforceable after the
termination of the Employment Agreement and the termination of Executive’s
employment with the Company.  This Agreement may not be modified or amended
other than by an agreement in writing signed by both parties.  This Agreement
shall be binding upon and be for the benefit of the parties as well as your
heirs and the Company’s and the Partnership’s successors and assigns.  

 

13.Acknowledgment.  You acknowledge and agree that, subsequent to the cessation
of your employment, you shall not be eligible for any payments from the Company
or Company-paid benefits, except as expressly set forth in this Agreement.  

14.Tax Matters.  For avoidance of doubt, the provisions of Section 13 of the
Employment Agreement shall remain in full force and

4

 

--------------------------------------------------------------------------------

 

effect.

15.Representations.  

(a)You agree and represent that: (i) you have read carefully the terms of this
Agreement, including the General Release; (ii) you have had an opportunity to
and have been encouraged to review this Agreement, including the  Release, with
an attorney; (iii) you understand the meaning and effect of the terms of this
Agreement, including the waiver of Claims as set forth in the Release (subject
to the limitations in Paragraph 4 above and your Retained Rights in Paragraph 5
above); (iv) you were given a period of twenty-one (21) days [or forty-five (45)
days if it is a group termination] to determine whether you wished to sign this
Agreement and your decision to sign this Agreement and waive any and all Claims
in Paragraph 3 above is of your own free and voluntary act without compulsion of
any kind; (v) no promise or inducement not expressed in this Agreement has been
made to you, (vi) you understand that you are waiving your Claims as set forth
in Paragraph 3 above, including, but not limited to, Claims for age
discrimination under the Age Discrimination in Employment Act (subject to the
limitations in Paragraph 4 above and your Retained Rights in Paragraph 5 above);
and (vii) you have adequate information to make a knowing and voluntary waiver
of any and all Claims as set forth in Paragraph 3 above.

(b)The Company may exercise its right to amend this form of Agreement under
Section 6(h)(i) of the Employment Agreement, but only if it provides the amended
form to you on or before the seventh day following the Termination Date.  You
may sign the Agreement that is presented to you by the Company (as so amended,
if it has been amended) at any time after such seventh day.  For the avoidance
of doubt, (1) you may not sign the Agreement until after such seventh day, (2)
when you do sign the Agreement it must be as so amended by the Company, if it
has been so amended, and (3) nothing in this Paragraph 15(b) shall alter, limit
or otherwise affect the review periods set forth in Paragraph 15(a) of this
Agreement.  If you sign this Agreement, you will retain the right to revoke it
for seven (7) days.  If you revoke this Agreement, you are indicating that you
have changed your mind and do not want to be legally bound by this
Agreement.  The Agreement shall not be effective until after the Revocation
Period has expired without your having revoked it.  To revoke this Agreement,
you must send a certified letter to the Company’s General Counsel, Chief Legal
Officer and Secretary at the following address:  StoneMor Partners L.P., 3600
Horizon Blvd., Trevose, PA 19053.  The letter must be post‑marked within
seven (7) days of your execution of this Agreement.  If the seventh day is a
Sunday or federal holiday, then the letter must be post-marked on the following
business day.

(c)If the Company fails to execute this Agreement on or before the tenth (10)
day after you execute it, or fails to truthfully represent that it has authority
to bind the Partnership to the provisions of Paragraph 8(b) above, then
Paragraph 8 of this Agreement shall be deemed null and void and the remainder of
this Agreement shall remain in full force and effect, subject to its terms and
conditions.

(d)Each paragraph or subpart of each paragraph in this Agreement is independent
of and severable (separate) from each other.  In the event that any paragraph or
subpart of any paragraph in this Agreement is determined to be legally invalid
or unenforceable by a court and is not modified by a court to be enforceable,
the affected paragraph or subpart of such paragraph shall be stricken from the
Agreement, and the remaining paragraphs or parts or subparts

5

 

--------------------------------------------------------------------------------

 

of such paragraphs of this Agreement shall remain in full, force and effect.

(e)This Agreement may be signed in counterparts, each of which shall be deemed
an original, with the same effect as if signatures thereto and hereto were upon
the same instrument.  Signatures delivered by facsimile (including, without
limitation, by “pdf”) shall be effective for this purpose.

IN WITNESS WHEREOF, the Company and you have executed this Agreement intending
to be legally bound:

__________________________________

 

StoneMor GP LLC

Garry P. Herdler

 

By:  ________________________________

Date:______________________________

 

Name:  ______________________________

 

 

Title:  _______________________________

 

 

Date:  _______________________________

 

 

 

 

6

 